MEMORANDUM **
Cesar Giovanni Mejia Rodriguez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial evidence, Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995), and deny the petition for review.
Substantial evidence supports the BIA’s determination that Mejia Rodriguez was ineligible for asylum because he has not shown -that the incidents that occurred were done by the government or forces the government was unable or unwilling to control. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir.2005). Accordingly, Mejia Rodriguez failed to establish eligibility for asylum.
Because Mejia Rodriguez cannot meet his burden to demonstrate eligibility for asylum, he necessarily fails to meet the more stringent standard for withholding of removal. See Ghaly, 58 F.3d at 1429.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.